This Office Action is in response to the papers filed on April 28, 2020.

Claims 1-5, 7, 9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kub (United States Patent Application Publication 2004/0224482, which was cited in the Information Disclosure Statements filed on April 28, 2020) together with Ghyselen (United States Patent 6,974,760).
As to independent claim 1, Kub discloses a method for manufacturing a film on a flexible sheet (see the entire reference, including the Figs. 1a-1b disclosure), the method comprising the following steps:  providing a donor substrate 11; forming an embrittlement zone 14 in the donor substrate so as to delimit the film 11a; forming the flexible sheet 16 by bonding to a surface of the film 11a; and detaching the donor substrate 11b along the embrittlement zone 14 so as to transfer the film onto the flexible sheet.
The difference between claim 1 and Kub is their flexible sheets are formed on their films by deposition and bonding, respectively.
Ghyselen teaches that a receiving substrate can be formed on the delimited film of a donor substrate by deposition or bonding (see the entire patent, including column 1, lines 33-52).
It would have been obvious to one skilled in the art to form Kub’s flexible sheet 16 on film 11a by deposition instead of bonding, because Ghyselen teaches that a receiving substrate can be formed on the delimited film of a donor substrate by deposition or bonding.
As to dependent claim 2, the formation of Kub’s embrittlement zone 14 is carried out by implantation of ionic species into the donor substrate 11 (page 3, paragraph [0044]).
As to dependent claim 3, Kub’s implanted ionic species are hydrogen and/or helium (page 3, paragraph [0044]).
As to dependent claim 4, Kub’s detachment of the donor substrate 11b is caused by a heat treatment (page 4, paragraph [0049]).
As to dependent claim 5, Kub’s film 11a comprises at least one material selected from among:  semiconductor materials, piezoelectric materials, magnetic materials and functional oxides (page 3, paragraph [0043]).
As to dependent claim 7, Kub’s flexible sheet 16 comprises at least one material selected from among:  metals, glasses and ceramics (page 3, paragraph [0046]).
As to dependent claim 9, Ghyselen’s deposition is implemented by at least one technique selected from among:  physical vapor deposition, chemical vapor deposition, electrochemical deposition, spin coating, lacquering and spraying (column 1, lines 47-52).
As to dependent claim 11, Kub’s method further comprises, before the formation of the flexible sheet 16, the formation of an intermediate layer 17 (Fig. 1a) and/or 18 (Fig. 1b) by deposition over the surface of the film 11a.
As to dependent claim 12, Kub’s intermediate layer 18 is configured to increase an adherence of the flexible sheet 16 to the film 11a (page 3, paragraph [0048]).
As to dependent claim 13, Kub’s intermediate layer 17 forms an electrical contact with the film 11a (when it comprises metal or solder, for example – page 3, paragraph [0045]).
As to dependent claim 18, Kub’s film 11a is a monocrystalline film (page 3, paragraphs [0043-0044]).

Claims 6, 8, 10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

United States Patent 9,427,948 is relevant to this application.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814